UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-192647 Commission file number Nukkleus Inc. (Exact name of registrant as specified in its charter) Delaware 38-3912845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3324 West University Ave, Suite 120, Gainesville, FL (Address of principal executive offices) (Zip Code) 800-604-1724 Registrant’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.[X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filteroAccelerated filter o Non-accelerated filtero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding February 3rd, 2016 Common Stock, $0.0001 par value per share 166,535,100 shares SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: · the availability and adequacy of capital to support and grow our business; · economic, competitive, business and other conditions in our local and regional markets; · actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; · competition in our industry; · Changes in our business and growth strategy, capital improvements or development plans; · the availability of additional capital to support development; and · other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. 1 TABLEOF CONTENTS Item 1. Business. 3 Item 1A. Risk Factors. 3 Item 1B. Unresolved Staff Comments. 3 Item 2. Properties. 3 Item 3. Legal Proceedings. 3 Item 4. Submission of Matters to a Vote of Security Holders 3 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 9 Item 9A. Controls and Procedures. 9 Item 9B. Other Information. 10 Item 10. Directors, Executive Officers and Corporate Governance. 12 Item 11. Executive Compensation. 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 14 Item 14. Principal Accounting Fees and Services. 15 Item 15. Exhibits, Financial Statement Schedules. 16 SIGNATURES 16 2 PART I Item 1. Business. Nukkleus Inc (formerly Compliance & Risk Management Solutions Inc) (the “Company”) was formed on July 29, 2013 in the State of Delaware as a for-profit Company and established a fiscal year end of September 30.The Company was organized to engage in the business of providing corporate governance, compliance and risk management business services and technology solutions. On February 25th, 2015, John Nettlefold closed a transaction in which he purchased a total of 137,795,000 shares of restricted stock of the Company, representing 88%of the shares in the Company from Mountain Laurel Holdings.At the same time, Mr. Christopher Neuert, the former Director resigned his position at that time and the shareholders of the company elected Mr. Nettlefold as Director of the Company.Subsequent to the change in control on February 25th, 2015, the new Director John Nettlefold decided to transition the company from business technology to advertising technology. By late July, management had decided that many of the underlying factors of Mr. Nettlefold’s business would not be feasible as presented.As such, on July 26th, 2015, the previous Merger Agreement was rescinded. Since this rescission, the Company has been conducting due diligence and reviewing several possibilities within the technology arena. Item 1A. Risk Factors. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B. Unresolved Staff Comments. None Item 2. Properties. We do not own any real estate or other properties. Item 3. Legal Proceedings. The Company is not a party to any pending legal proceedings, and no such proceedings are known to be contemplated. No director, officer, or affiliate of the issuer and no owner of record or beneficiary of more than 5% of the securities of the issuer, or any security holder is a party adverse to the small business issuer or has a material interest adverse to the small business issuer. Item 4. Submission of Matters to a Vote of Security Holders None 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. On November 25, 2014, FINRA informed the Company that it had cleared the Company’s request to be quoted on the OTC Bulletin Board and OTC Link under the symbol CRMV.Since then, the Company had one trade $0.10 which is the price of the stock as of the date of this report. Holders of Our Common Stock As of the date of filing we had 17 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities On February 25th, 2015, Mr. John Nettlefold closed a transaction in which he purchased a total of 137,795,000 shares of restricted stock of the Company, representing 88%of the shares in the Company from Mountain Laurel Holdings. On July 27th, 2015, Charms Investments, Inc. closed a transaction in which it acquired the majority restricted block from the Director John Nettlefold, representing 88% of the company’s shares. Stock-Based Compensation: 4 None. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This form 10-K contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For this purpose any statements contained in this Form 10-K that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include by are not limited to economic conditions generally and in the industries in which we may participate; competition within our chosen industry, including competition from much larger competitors; technological advances and failure to successfully develop business relationships. Overview The Company has decided to not pursue its original business plan and is currently in the process of evaluating new business opportunities.Our CEO is exploring such options. Our auditor has expressed substantial doubt as to whether we will be able to continue to operate as a “going concern” due to the fact that the Company has incurred net operating losses of $118,333 from inception though September 30, 2015 and has not yet established on going source of revenues sufficient to cover its operating costs and allow it continue as a going concern.The ability of the Company to continue as a going concern is dependent on the Company obtaining the adequate capital to fund operating losses until it becomes profitable.If the Company is unable to obtain adequate capital, it could be forced to cease operations. Results of Operations Summary of Key Results For the year ended September 30, 2015 versus September 30, 2014 Revenues and Cost of Revenues Total revenue for the year ended September 30, 2015, versus September 30, 2014 were $32,469 and $102,951, respectively.Revenues are from professional services rendered. The decrease in revenue was due to loss of clients and revisions to the Company’s business plan. Cost of revenues for the year ended September 30, 2015 versus September 30, 2014 were, $14,665 and $29,361, respectively. Cost of revenue included merchant account charges of $165 and $1,111, respectively. The remaining amount, $14,500 and $28,250, respectively were related party independent contractor labor costs for the delivery of the professional services.The decrease in costs was due to loss of clients and revisions to the Company’s business plan. 5 Operating Expenses Total operating expenses for the year ended September 30, 2015 versus September 30, 2014, where $62,980 versus $123,850, respectively.These amounts include $13,827 and $39,250, respectively, in related party independent contractor costs for accounting and financial reporting.The amounts also included $0 and $8,400, respectively, in stock based compensation.The remaining amounts were primarily third party professional fees. The decrease in costs where primarily due to revisions to the Company’s business plan. Liquidity and Capital Resources At September 30, 2015, we had cash of $0 and a working capital deficit of $22,132. Since inception, we have raised $58,350 in equity capital. We had a total stockholders’ deficit of $22,132 and an accumulated deficit of $118,333 as of September 30, 2015. We had $59,487 and $30,806 in net cash used in operating activities for the years ended September 30, 2015 and September 30, 2014, respectively.These include $45,176 and $50,260 in net losses, respectively.Cash flows used in operating activities included changes in operating assets and liabilities totaling $14,311 and $11,054 for the twelve months ended September 30, 2015 and September 30, 2014, respectively. We had $46,583 and $21,050 of net cash provided by financing activities for the years ended September 30, 2015 and September 30, 2014, respectively. As of September 30, 2015, we did not have any fixed operating expenses. Consistent with Section 144 of the Delaware General Corporation Law, it is our current policy that all transactions between us and our officers, directors and their affiliates will be entered into only if such transactions are approved by a majority of the disinterested directors, are approved by vote of the stockholders, or are fair to us as a corporation as of the time it is authorized, approved or ratified by the board. We will conduct an appropriate review of all related party transactions on an ongoing basis. With respect to shares issued for services, our board of directors determines the value of the services provided and authorizes the issuance of shares based upon the fair market value of our shares. 6 Off-Balance Sheet Arrangements We had no outstanding derivative financial instruments, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. We do not engage in trading activities involving non-exchange traded contracts. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined in Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 Item 8. Financial Statements and Supplementary Data. NUKKLEUS INC (FORMERLY, COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC) FINANCIAL STATEMENTS FOR THE YEARS ENDED SEPTEMBER 30, 2 8 NUKKLEUS INC (FORMERLY COMPLIANCE & RISK MANAGEMENT SOLUTIONS INC) INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2015 Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheets as of September 30, 2015 and 2014 F-3 Statements of Operations for the years ended September 30, 2015 and 2014 F-4 Statements of Stockholders’ (Deficit) for the years ended September 30, 2015 and 2014 F-5 Statements of Cash Flows for the years ended September 30, 2015 and September 30, 2014 F-6 Notes to Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Nukkleus, Inc. (FKA -Compliance & Risk Management Solutions Inc.) We have audited the accompanying balance sheets of Nukkleus, Inc. (FKA -Compliance & Risk Management Solutions Inc.) as of September 30, 2015 and 2014, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Nukkleus, Inc. (FKA -Compliance & Risk Management Solutions Inc.) as of September 30, 2015 and 2014, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurring net losses since inception and has a working capital deficit as of September 30, 2015. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our opinion is not modified with respect to that matter. /s/ Rosenberg Rich Baker Berman & Company Somerset, New Jersey February 3, 2016 F-2 NUKKLEUS INC BALANCE SHEETS AS OF SEPTEMBER 30, 2 ASSETS CURRENT ASSETS: Cash or cash equivalents $
